In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                             ___________________

                              NO. 09-12-00549-CR
                             ___________________

ADRIAN MAURICE HAYWARD A/K/A ADRIAN MAURICE HAYWOOD,
                      Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 252nd District Court
                       Jefferson County, Texas
                       Trial Cause No. 11-11181
__________________________________________________________________

                         MEMORANDUM OPINION

      In three issues, Adrian Maurice Hayward a/k/a Adrian Maurice Haywood

appeals a final judgment that included a $500 fine, complaining the trial court

failed to orally pronounce the fine as part of his sentence. Relying on Taylor v.

State, 131 S.W.3d 497, 502 (Tex. Crim. App. 2004), Hayward argues that since the

trial court failed to orally pronounce a fine, the fine should be deleted from the

judgment. The State concedes error, and “recommends modification of the second

                                        1
page of the Judgment Adjudicating Guilt deleting the five hundred ($500.00) fine

notation.”

          The trial court pronounced Hayward’s sentence after revoking his probation

and then sentenced Hayward to twenty-five years in prison. The transcript from the

sentencing portion of Hayward’s hearing does not reflect the trial court pronounced

a fine.

          While the judgment reflects the trial court rendered a sentence of twenty-five

years in prison, it is difficult to tell whether the trial court intended the judgment to

include a fine. The judgment reflects that Hayward was assessed $1,131.00 in

administrative fees and $619.00 in court costs. On the second page of the

judgment, the judgment contains a section reciting what the trial court had ordered

when it had previously placed Hayward on community supervision; in that part of

the judgment, the judgment states that the “Court assessed a fine of $500.00[.]”

Another section, which appears after the trial court recites that it was granting the

State’s motion to adjudicate guilt, states: “The Court ORDERS Defendant

punished as indicated above. The Court ORDERS Defendant to pay all fines, court

costs, and restitution as indicated above.”

          The order stating the defendant is to pay a fine “indicated above” creates

ambiguity regarding whether the trial court intended its final judgment to include a

                                             2
fine; nevertheless, construing the language as having included a fine appears to be

a proper construction of the judgment. It is also a construction that the State does

not contest. Had the trial court intended to include a fine in its written judgment,

the fine must also be orally pronounced during sentencing. See Coffey v. State, 979
S.W.2d 326, 328 (Tex. Crim. App. 1998) (“[W]hen there is a variation between the

oral pronouncement of sentence and the written memorialization of the sentence,

the oral pronouncement controls.”). Because the trial court did not orally

pronounce a fine when it sentenced Hayward, the trial court erred by including a

fine in the final written judgment. Therefore, the fine must be deleted from the

judgment. See Taylor, 131 S.W.3d at 502.

      We conclude that because the trial court failed to orally pronounce a fine at

the sentencing hearing, the language in the written judgment stating that the

defendant was required to pay “all fines” or stating that the defendant was required

to pay “any remaining unpaid fines[]” should be deleted. We sustain Hayward’s

first issue; we amend the language on the second page of the written judgment

ordering the defendant to pay “all fines,” leaving the sentence to read: “The Court

ORDERS Defendant to pay all court costs and restitution as indicated above.” We

also amend the language on the second page of the written judgment stating “Once

there, the Court ORDERS Defendant to pay, or make arrangements to pay, any

                                         3
remaining unpaid fines, court costs, and restitution as ordered by the Court

above[]” to read: “Once there, the Court ORDERS Defendant to pay, or make

arrangements to pay, any remaining court costs and restitution as ordered by the

Court above.”

      We need not reach Hayward’s other issues because resolving them would

not result in any greater relief. See Tex. R. App. P. 47.1. As modified, the trial

court’s judgment is affirmed.

      AFFIRMED AS MODIFIED.




                                            ___________________________
                                                   HOLLIS HORTON
                                                        Justice

Submitted on August 30, 2013
Opinion Delivered September 25, 2013
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.




                                        4